 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT E. O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_OBrien@fd.org

 7   Attorney for Artis Lamar Graham

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00029-APG-VCF

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13          v.
                                                                    (Third Request)
14   ARTIS LAMAR GRAHAM,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert E. O’Brien, Assistant Federal Public Defender, counsel for Artis Lamar Graham,
21   that the Revocation Hearing currently scheduled on March 4, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties are currently in the process of resolving this case as part of a global
25   negotiation.
26
 1          2.      In the event that the revocation hearing does go forward, counsel for the defense
 2   needs additional time to investigate this matter in order to be effective in his representation.
 3          3.      The defendant is in custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the third request for a continuance of the revocation hearing.
 6          DATED this 25th day of February, 2020.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10
      By /s/ Robert E. O’Brien                         By /s/ Stephanie Ihler
11    ROBERT E. O’BRIEN                                STEPHANIE IHLER
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00029-APG-VCF
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     ARTIS LAMAR GRAHAM,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for March 4, 2020 at 9:30 a.m., be vacated and continued to May 12, 2020 at 1:30 p.m. at

12   in courtroom 6C.

13         DATED this 26th day of February, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
